I cannot agree that where the principal of any judgment, either in a condemnation suit or any other, is paid some months or years after that judgment was rendered but none of the interest was paid, then the five-year Statute of Limitations began to run against the unpaid interest on the day of *Page 486 
payment. The statute on judgments is that giving the creditor twenty years, and our holding in Epling v. Dickson, 170 Ill. 329, clearly demonstrates that interest and costs are both parts of any judgment.
Certainly, interest is no part of the compensation to be paid the landowner in a condemnation suit. If it were, a jury would have to be called to assess the interest. But it does not follow from that fact that interest is not an incident of and a part of the judgment.
The history of interest and the fact that it is a part of judgments where under statutes they draw interest, is set out inNational Bank v. Mechanics Nat. Bank, 94 U.S. 437, cited with approval in Ticonic Nat. Bank v. Sprague, 58 Sup. Ct. 612.
If I have a note for $100 and my debtor pays me the principal, even though the note made no mention of interest, since I am entitled to interest under the statute I can sue for that interest which was due on the day the principal was paid and bring my suit within ten years. The same thing, in my opinion, is applicable to a judgment, except that the limitation is twenty years instead of ten as in the case of the note.
Mr. JUSTICE ORR, also dissenting.